

113 HR 3296 IH: Pay America First Act
U.S. House of Representatives
2013-10-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I113th CONGRESS1st SessionH. R. 3296IN THE HOUSE OF REPRESENTATIVESOctober 16, 2013Mr. Gallego introduced the following bill; which was referred to the Committee on Ways and MeansA BILLTo authorize the United States Department of Treasury to prioritize certain payments in the event that the debt limit is reached.1.Short titleThis Act may be cited as the Pay America First Act.2.Authority to protect America’s seniors, veterans, and other domestic payments prior to debt obligations to foreign bondholdersThis Act shall take effect if the United States Government defaults on its legal obligations for the first time in its history, as evidenced by the Secretary of the Treasury taking any of the following actions:(1)Withhold from making payments of debt obligations to foreign bond holders, including those in China, Iran, and the Cayman Islands, before making payments of debt obligations to programs as listed below:(a)Make a payment of a debt obligation to the Social Security and Medicare trust funds or redeem a debt obligation held by those trust funds.(b)Redeem a debt obligation held by a trust fund providing veterans benefits, including the Veterans Special Life Insurance Fund, the Veterans Reopened Insurance Fund, the Armed Forces Retirement Home Fund, and the Court of Veteran Appeals Retirement Fund.(c)Redeem a debt obligation held by an intragovernmental fund with the purpose of assisting Americans during a natural disaster, including reserves for the National Flood Insurance Program and other disaster relief funds appropriated to the President.(d)Make a payment of debt obligations to the Department of Defense, including civilian and uniformed personnel (Army, Navy, Marines, Air Force), military active pay and military retirement benefits, and military benefits to their families.3.Report on certain actions(1)In general, after the date of the enactment of this Act, the Secretary of Treasury exercises his or her authority under subsection (a), the Secretary shall thereafter submit a report each week to Congress on the payments issued and amount of revenues incoming and remaining reserves for upcoming payments issued.